Title: Samuel L. Mitchill to Thomas Jefferson, 4 May 1819
From: Mitchill, Samuel Latham,Horwitz, Jonas
To: Jefferson, Thomas


          
            Sir
            New york May 4. 1819
          
          Jonas Horwitz M, D, is well understood here to be a proficient in the hebrew language. Some of our most distinguished clergymen in New york, have received lessons from him. And, it is understood, that he possesses rare attainments in this department of knowlege.
          He wishes the Situation of professor of oriental literature in the College recently founded at Charlottesville. I have been requested to write him an introductory note. In doing so; I feel myself warranted by the opinion I have formed of his high qualifications.
          while I express my sentiments in his favour as a candidate, I beg you to accept the assurance of my great respect
          
            Saml L Mitchill
          
        